12‐4878‐cv
Holt v. Town of Stonington


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                       August Term 2013



                                   Argued: November 5, 2013
                                   Decided: August 29, 2014

                                         No. 12‐4878‐cv
                             _____________________________________

                                         CAROL HOLT, 
                                        Plaintiff‐Appellee,

                                              ‐ v. ‐

                                     TOWN OF STONINGTON,
                                      Defendant‐Appellant,

               ZONING BOARD OF APPEALS, TOWN OF STONINGTON, 
            PLANNING & ZONING COMMISSION, TOWN OF STONINGTON, 
     JOSEPH LARKIN, ZONING ENFORCEMENT OFFICER OF TOWN OF STONINGTON,
                                  Defendants.
                    _____________________________________

Before:         NEWMAN, HALL, and LIVINGSTON, Circuit Judges.

        Appeal from a judgment of the United States District Court for the District of

Connecticut (Hall, C.J.), entered July 31, 2012, following a bench trial.  The district

court awarded an injunction to plaintiff‐appellee Carol Holt based on a claim of

                                                1
municipal  estoppel  against  the  Town  of  Stonington,  Connecticut.    Because  Holt

failed to exhaust available administrative remedies before filing this suit, however,

we conclude that the district court lacked subject matter jurisdiction over the case. 

Accordingly, we vacate the judgment and instruct the district court to dismiss Holt’s

complaint.

       VACATED and REMANDED with instructions to dismiss the complaint without

prejudice.

                                          KEVIN M. TIGHE, Coventry, CT, for Defendant‐
                                          Appellant.

                                          WILLIAM  E.  MURRAY,  Gordon  &  Rees  LLP,
                                          Glastonbury, CT, for Plaintiff‐Appellee.

PER CURIAM:

       Plaintiff‐appellee Carol Holt (“Holt”) filed this diversity suit seeking equitable

relief to prevent defendant‐appellant Town of Stonington, Connecticut (the “Town”

or “Stonington”), from denying her the ability to build on a lot of land that she owns

in the Town.  The district court (Hall, C.J.) granted Holt an injunction to this effect

following  a  bench  trial.    Under  Connecticut  law,  however,  a  plaintiff  must  first

exhaust available and adequate administrative remedies  before she may receive

judicial relief in a zoning dispute.  On appeal to this Court, the Town argued in its


                                             2
reply brief that Holt did not avail herself of state law  proceedings to seek relief

concerning  her  property’s  zoning  status  before  she  filed  her  municipal  estoppel

claim in federal court.  After considering supplemental briefing from the parties on

this issue, we conclude that Holt failed to exhaust her administrative remedies as

required by Connecticut law.  As a result, the district court lacked jurisdiction over

this case.  We vacate the judgment and remand with instructions to dismiss the

complaint.

                                           I.

      Holt is the owner of an unimproved lot in Stonington, Connecticut, which she

purchased in 2005.  Under the Town’s zoning regulations, a lot must conform with

certain  minimum  area  requirements  in  order  to  be  used  as  residential  property. 

However, under certain conditions, the regulations permit the building of a single‐

family  residence  on  undersized  lots  of  land  whose  development  predated  the

adoption of the zoning regime. 

      Early  in  2005,  prior  to  Holt’s  purchase  of  the  lot,  a  Stonington  zoning

enforcement officer informed the prior owner in an opinion letter (the “2005 opinion

letter”) that the property could be suitable for building a single‐family residence. 

On the basis of the 2005 opinion letter, Holt purchased the property in May 2005


                                            3
with the understanding that she could build a house on the lot.  Soon afterward, she

submitted to Stonington zoning authorities an application for a zoning permit.

       As reflected in the Town’s public records, Holt’s lot had been altered by a sale

of  a  ten‐foot  strip  of  land  to  the  owner  of  a  neighboring  property  in  1981,  an

alteration the existence (or significance) of which was apparently overlooked by the

Stonington zoning enforcement officer who prepared the 2005 opinion letter.  A

neighbor who objected to Holt’s development of the lot attempted to appeal the 2005

opinion letter to the Town’s zoning board of appeals.  After resulting delays in the

permitting process, Holt withdrew her permit application in January 2006, before

the Town had acted on it. 

       Later,  the  zoning  board  of  appeals  overturned  the  zoning  officer’s  2005

opinion letter, deciding on the basis of the 1981 alteration to the property that Holt

was precluded from building on the lot because it did not conform with the zoning

regulations.    Holt  then  filed  an  action  to  appeal  the  zoning  board’s  decision  in

Connecticut state court.  On appeal from the dismissal of her action by the trial

court,  the  state  appellate  court  determined  that  the  2005  opinion  letter  was  a

“preliminary, advisory opinion and not a decision subject to appeal.”  Holt v. Zoning

Bd. of Appeals, 968 A.2d 946, 955 (Conn. App. Ct. 2009). The court thus concluded


                                             4
that the zoning board of appeals lacked jurisdiction to review the 2005 opinion letter,

as it was not an appealable decision.  Id.1

       In December 2009, Holt filed the instant suit in federal court seeking, inter alia,

an order to estop the Town from preventing Holt from building on the lot.  After

ruling on two motions to dismiss and motions for summary judgment, the district

court conducted a bench trial and ultimately entered an injunction estopping the

Town “from determining that the [property in question] is unbuildable under the

Town’s zoning regulations.”  J.A. 885.

                                                II.

       “A federal court’s lack of subject matter jurisdiction is not waivable by the

parties, and we must address jurisdictional questions before reaching the merits.” 

Leveraged Leasing Admin. Corp. v. PacifiCorp Capital, Inc., 87 F.3d 44, 47 (2d Cir. 1996). 

Under Connecticut law, a failure to exhaust administrative remedies is a defect that

deprives the court of subject matter jurisdiction to act in the case.  Hous. Auth. v.

Papandrea, 610 A.2d 637, 640 (Conn. 1992).  “The doctrine of exhaustion is grounded


       1
           In  2008,  the  same  zoning  enforcement  officer  sent  a  letter  to  Holt  purporting
officially to revoke the 2005 letter.  Holt filed an appeal with the zoning board challenging
the zoning officer’s determination in this new letter.  The zoning board, however, rejected
that appeal on the ground that the 2008 letter was not related to any permit application,
and was therefore not an appealable decision. 

                                                 5
in a policy of fostering an orderly process of administrative adjudication and judicial

review in which a reviewing court will have the benefit of the agency’s findings and

conclusions.”  Concerned Citizens of Sterling v. Town of Sterling, 529 A.2d 666, 670

(Conn.  1987).    “It  also  relieves  courts  of  the  burden  of  prematurely  deciding

questions that, entrusted to an agency, may receive a satisfactory administrative

disposition and avoid the need for judicial review.”  Simko v. Ervin, 661 A.2d 1018,

1021 (Conn. 1995) (internal quotation marks omitted).  Moreover, “judicial review

may be hindered by the failure of the litigant to allow the agency to make a factual

record, or to exercise discretion or apply its expertise.”  Johnson v. Statewide Grievance

Comm., 726 A.2d 1154, 1159 (Conn. 1999) (internal quotation marks omitted).  “In the

absence of exhaustion of [an administrative] remedy, the action must be dismissed.” 

Garcia v. City of Hartford, 972 A.2d 706, 710 (Conn. 2009) (internal quotation marks

omitted).

      Connecticut courts recognize exceptions to the exhaustion requirement “only

infrequently  and  only  for  narrowly  defined  purposes.”    Stepney,  LLC  v.  Town  of

Fairfield,  821  A.2d  725,  730  (Conn.  2003)  (internal  quotation  marks  omitted). 

Included among the exceptions “grudgingly carved” by the Connecticut courts are

instances where “recourse to the administrative remedy would be demonstrably

                                            6
futile  or  inadequate.”    Hunt  v.  Prior,  673  A.2d  514,  521  (Conn.  1996)  (internal

quotation marks omitted).  “[A]n administrative remedy is adequate when it could

provide  the  plaintiff  with  the  relief  that  it  seeks  and  provide  a  mechanism  for

judicial  review  of  the  administrative  decision.”    O&G  Indus.,  Inc.  v.  Planning  &

Zoning Comm’n, 655 A.2d 1121, 1125‐26 (Conn. 1995).  “It is futile to seek a remedy

only when such action could not result in a favorable decision and invariably would

result in further judicial proceedings.”  Simko, 661 A.2d at 1023 (internal quotation

marks omitted).  

                                             III.

       Holt failed to exhaust available administrative remedies before filing this case. 

She withdrew her application for a zoning permit before Stonington zoning officials

had acted on the application.  Further, the letter issued (and later revoked) by the

Stonington zoning officer did not constitute a decision by administrative officials;

the state court held that this letter responded to a “hypothetical situation” and was

“not a decision from which a landowner can appeal.”  Piquet v. Town of Chester, 49

A.3d 977, 984‐85 (Conn. 2012) (discussing with approval the Connecticut Appellate

Court’s  decision  in  Holt,  968  A.2d  946).    Rather,  the  “final  determination  that  a

single‐family residence could be constructed on the plaintiff’s lot is made by the

                                              7
issuance of appropriate permits, such as a building permit or a certificate of zoning

compliance.”    Holt,  968  A.2d  at  951.    But  instead  of  “appeal[ing]  from  a  future

denial”  of  such  administrative  action,  Piquet,  49  A.3d  at  985,  Holt  instituted  the

present lawsuit in federal court shortly after her attempt to overturn the decision of

the zoning board of appeals was rejected by the state court.

       Holt argues that she was not required to exhaust administrative remedies, or

that exhaustion would have been inadequate or futile.  We disagree.  First, it is clear

under  Connecticut  law  that  a  plaintiff  must  exhaust  available  administrative

remedies before she can file a claim for judicial relief in a zoning dispute.  “[T]he

requirement of exhaustion may arise . . . from an administrative scheme providing

for agency relief.”  City of Hartford v. Hartford Mun. Emps. Ass’n, 788 A.2d 60, 79

(Conn.  2002)  (internal  quotation  marks  omitted).    There  is  no  dispute  that  an

administrative process governing the issuance and denial of zoning permits and

appeals from such permitting decisions exists in Stonington.  See Levine v. Town of

Sterling,  16  A.3d  664,  669‐70  (Conn.  2011)  (ruling  that  further  administrative

exhaustion was not required where “at the time the plaintiff would have appealed

from” a zoning official’s decision, “the town did not have a zoning board of appeals

in  place”  and  the  plaintiff  otherwise  “lacked  any  administrative  remedies  with

                                              8
which to appeal”); see also, e.g., Simko, 661 A.2d at 503‐04; O&G Indus., 655 A.2d at

1124‐25.

       Second, Holt says the administrative process could not have granted her the

equitable relief she sought – the estoppel of the Town’s ability to change its position

on whether her lot could permissibly be built upon.  But Holt’s ultimate objective

is to obtain approval to build a house on the lot, and she has not alleged that the

Stonington  zoning  authorities  were  without  the  power  to  grant  her  that  relief.2 

Thus, there is no evidence that the administrative remedies available through the

normal zoning process could not both “provide the plaintiff with the relief that [she]

seeks” and permit “judicial review of the administrative decision.”  O&G Indus., 655

A.2d  at  1125‐26.    We  reject  Holt’s  contention  that  administrative  remedies  are

inadequate because a type of remedy she seeks, rather than the relief itself, would

be unavailable in an administrative proceeding.  “It is not the plaintiff’s preference

for a particular remedy that determines whether the remedy is adequate.”  Hunt, 673




       2
          Indeed, in 2011 Holt sought a variance from the zoning requirements that would
permit her to build on the property, but her application was denied.  The record does not
indicate the basis for the denial.  Holt does not argue to this Court that the denial of the
variance application exhausted her administrative remedies.  Even were she to do so, we
also note in this regard that the application for a variance was filed a year and a half after
this action was commenced in the district court in late 2009.

                                              9
A.2d at 522 (internal quotation marks and ellipsis omitted); see also Papandrea, 610

A.2d at 641 (“[A] claim for injunctive relief does not negate the requirement that the

complaining party exhaust administrative remedies.”).

       Third, Holt has not shown that it would be futile to apply to the administra‐

tive authorities for authorization to build on the lot in question.  “[F]utility is more

than  a  mere  allegation  that  the  administrative  agency  might  not  grant  the  relief

requested.”  Johnson, 726 A.2d at 1163 (internal quotation marks omitted); see also

Concerned Citizens of Sterling, 529 A.2d at 671 (“[W]e have never held that the mere

possibility  that  an  administrative  agency  may  deny  a  party  the  specific  relief

requested  is  a  ground  for  an  exception  to  the  exhaustion  requirement.”).  The

Connecticut courts have held that a party’s suspicion of “bias on the part of a zoning

commission,”  based  on  members’  allegedly  hostile  comments,  “does  not  render

pursuit of administrative remedies futile.”  Simko, 661 A.2d at 1023 (citing O&G

Indus., 655 A.2d at 1127)).  Although Holt alleged that Town officials displayed an

“appearance of partiality and impropriety” at a public zoning hearing, she has not

overcome the “presumption . . . that administrative board members acting in an

adjudicative capacity are not biased” by showing “actual bias, rather than mere

potential bias.”  O&G Indus., 655 A.2d at 1127 (internal quotation marks omitted). 

                                            10
Moreover, even the fact that a zoning officer may have “previously indicated how

he would decide [a] plaintiff’s challenge” to a state administrative process “[does]

not excuse compliance, on ground of futility, with [the] exhaustion requirement.” 

Stepney, LLC, 821 A.2d at 730 (citing Papandrea, 610 A.2d at 646).  Holt has failed to

establish that her pursuit of process through the municipal zoning system “could

not result in a favorable decision and invariably would result in further judicial

proceedings.”  Simko, 661 A.2d at 1023 (internal quotation marks omitted).

       Even if Holt were to assert that she exhausted administrative remedies after

the filing of her suit,3 this would be immaterial to our conclusion.  The Connecticut

Supreme Court has “recognized on multiple occasions that an aggrieved party must

exhaust  its  administrative  remedies  before  it  may  seek  judicial  relief.”    Fairchild

Heights  Residents  Ass’n  v.  Fairchild  Heights,  Inc.,  82  A.3d  602,  613  (Conn.  2014)

(emphasis in original); accord Republican Party of Conn. v. Merrill, 55 A.3d 251, 258

(Conn. 2012) (concluding that “prior to bringing an action,” a plaintiff is “required to

exhaust its administrative remedies” (emphasis added)); Simko, 661 A.2d at 1021


       3
        For instance, Holt might have asserted that she exhausted available administrative
remedies by seeking a variance in 2011.  However, the record regarding any administrative
process following the filing of the complaint was not developed here, and we make no
determination as to whether any such  action  sufficed  to exhaust Holt’s  administrative
remedies under Connecticut law.

                                             11
(“[I]f an adequate administrative remedy exists, it must be exhausted before [a court]

will obtain jurisdiction to act in the matter.” (emphasis added)).

                                          IV.

      Because  a  failure  to  exhaust  can  be  remedied  through  the  pursuit  of

administrative process, “a dismissal for failure to exhaust available administrative

remedies should be ‘without prejudice.’” Standard Inv. Chartered, Inc. v. Nat’l Ass’n

of Sec. Dealers, Inc., 560 F.3d 118, 124 (2d Cir. 2009). For the foregoing reasons, the

judgment of the district court is VACATED and the case REMANDED with instructions

to dismiss the complaint without prejudice.




                                          12